Citation Nr: 0706614	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for shin splints. 

2.  Entitlement to service connection for injury to legs.

3.  Entitlement to service connection for a dental disorder 
for the purpose of obtaining outpatient dental treatment.

4.  Entitlement to service connection for thoracic spine 
fracture. 

5.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from April 1962 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Houston, Texas, regional office (RO).  The 
veteran and his spouse testified before the undersigned 
Veterans Law Judge (VLJ) at a Travel Board hearing in August 
2006.  The veteran submitted additional medical records in 
August 2006, along with a written statement waiving initial 
consideration of such evidence by the RO.  

The issue of entitlement to service connection for thoracic 
spine fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records do not show a permanent 
disability resulting from complaints of pain to the left 
ankle, left tibia, and left leg in service;  post service 
medical records do not show any current shin splints or 
current disability resulting from an injury to legs.  

2.  The service dental records reflect that the veteran had 
teeth pulled and excessive bleeding after, but the teeth were 
not lost due to in-service dental trauma.

3.  The veteran did not file a claim for a dental condition 
until many years after separation from service.

4.  The veteran does not have irreplaceable missing teeth, 
damage to the jaw, or any other dental or oral condition that 
is compensable for VA purposes.

5.  The veteran was not a prisoner of war (POW) during 
service and the evidence does not show that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, is not a Chapter 31 
vocational rehabilitation trainee, and is not rated at 100 
percent for service-connected disabilities.

6.  The veteran's depressive disorder is manifested by daily 
panic attacks, impaired judgment, disturbances of motivation 
and mood, severe depression and anxiety, and difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  Shin splints were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Injury to legs were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a dental disorder 
for the purpose of obtaining outpatient dental treatment have 
not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 1712, 5103-
5103A (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).

4.   The criteria for an evaluation of 50 percent, but no 
higher, for an initial evaluation of depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in May 2003 and March 
2006.  The letters informed the veteran to send any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate the claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The March 2006 letter informed the veteran of 
information about evidence needed to evaluate disabilities 
and determine the beginning date of any payment to which he 
was entitled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, VA outpatient treatment records, VA examination 
reports dated in March 2005, private medical records, the 
veteran's DD214, statements and testimony from the veteran 
and his wife in support of his claims, and lay statements in 
support of his claims.  The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In light of the Board's denial of the veteran's service 
connection claims for shin splints, injuries to the legs, and 
dental treatment, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, as the Board is 
granting a higher evaluation for depressive disorder,  the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).






II.  Service Connection

Shin Splints and Injury to Legs

The veteran contends that he is entitled to service 
connection for shin splints and injury to legs.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In support of his claims, the veteran testified that he had 
pain and swelling in his ankles and legs during service 
starting in boot camp.  He recalled being on crutches and 
also wearing Acme bandages on his legs to keep the shin 
splints from hurting.  He testified that he sought treatment 
approximately four times for his knees or legs in service.  
The veteran also submitted lay statements in support of his 
claim.  Specifically, VA received a statement from a veteran 
who indicated that he witnessed the veteran recuperating from 
a leg injury during service.  Statements from the veteran's 
brother and sister indicated that they witnessed the veteran 
having bilateral leg and shin pain since separation from 
service.  

Service medical records confirm that the veteran was treated 
on multiple occasions during service for pain in the left 
leg.  In April 1962, the veteran complained of left ankle 
pain.  A diagnosis of left foot strain was noted and the 
veteran was given an Ace wrap.  The veteran sought treatment 
in May 1962 for pain in the left tibia and again in June 1962 
for a sore left leg.  X-ray results from June 1962 revealed 
no radiological evidence of bone disease or pathology.  
Physical examinations dated in February 1965, July 1965, and 
May 1970 indicated that lower extremities were normal on 
examination.  

Although the service medical records note complaints and 
treatment for left leg problems, the evidence must 
demonstrate both current diagnoses involving the left leg and 
shin, and a nexus between the current diagnosis and service.  
Here, the record fails to show any evidence of a current 
diagnoses involving the left leg or shin splints.  
 
Private medical records dated in November 1992 noted 
complaints of left ankle pain.  Neurological examination 
failed to reveal any focal abnormalities in the legs.  No 
diagnosis was given.  The veteran was told to continue 
household ambulation as tolerated, and to continue wearing a 
full-time knee brace.       

A March 2005 VA examination report revealed some weakness in 
the ankle dorsiflexors on the right.  Reflexes were otherwise 
physiologic and symmetrical.  He exhibited tenderness to 
palpation along the anterior border of the left shin.  X-ray 
findings of both lower legs showed no evidence of cortical 
irregularity suggestive of a persistent periostitis.  The 
physician diagnosed left lower leg pain.  

VA treatment records, including those submitted by the 
veteran in August 2006, show complaints of bilateral lower 
extremity pain, but do not show any diagnosis involving the 
shins, ankles, or the lower extremities in general.  

Based upon the record, particularly the March 2005 VA 
examination report, the Board finds that there are no current 
shin splints or other bilateral leg disability resulting from 
any injury in service.  Service connection cannot be 
established without evidence demonstrating a current 
diagnosed chronic disability.  Without a current disability, 
the claims must be denied.  38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, the veteran 
received medical treatment after service for complaints of 
left leg problems; however, he must have a current diagnosis 
in order to be service-connected.  While the veteran was 
found to have left leg pain by the March 2005 VA physician, 
pain is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303 (2006).  In the absence of a current 
disability, the Board finds that service connection is not 
warranted for shin splints or injury to legs.    

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection for shin splints and injury to the legs.  Rather, 
he has offered his own statements, and three lay witness 
statements.  To the effect that the veteran and the 
laypersons believe that he has a current bilateral leg 
disability, or shin splints, and that these disabilities are 
related to service, it is noted that he has not shown, nor 
claimed, that he and the lay witnesses who submitted 
statements, are medical experts, capable of rendering medical 
opinions.  Therefore, their opinions are insufficient to 
demonstrate that the veteran has a shin splints or bilateral 
leg disability that is related to active duty.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against service 
connection for shin splints and injury to legs, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Dental Disorder

The veteran is seeking entitlement to service connection for 
a dental disorder for the purpose of obtaining outpatient 
dental treatment.  The veteran testified that his left molars 
were pulled during basic training.  Three to four months 
later, he then began experiencing swelling in the gums.  He 
returned for more treatment.  The veteran essentially 
testified that evaluation showed infection or absession of 
the gums.  Four to six more teeth were pulled and a plate was 
put in for about two to three years.  He attested that he 
stopped wearing the plate due to problems with his incisors.     

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (2006).

Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  Also, when 
applicable, a determination as to whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war must be made.  38 
C.F.R. § 3.381(b).

Further, to be eligible to receive treatment in a VA 
outpatient dental clinic, the veteran must satisfy the 
criteria of at least one of the various categories of 
eligibility (Classes I, II, II(a), II(b), II(c), IIR, III, 
IV, V, or VI) that are discussed at 38 U.S.C.A. § 1712 and 38 
C.F.R. § 17.161.

Upon review, there were no dental defects or diseases noted 
on the induction examination in February 1962.  There was 
extensive dental work performed in service, primarily cavity 
work and tooth extractions.  The veteran's #3, #4, and #12 
teeth were extracted.  Separation physical in May 1970 noted 
that the veteran bleeds excessively after tooth extractions.  
In May 2003, the veteran filed the current claim for teeth 
treatment.

Authorization of outpatient dental treatment depends, in some 
instances, on the issue of whether the veteran's condition is 
service-connected.  For that reason, the Board will address 
the issue of service connection for dental disorders.

As an initial matter, the veteran has not alleged, and the 
evidence does not show, that his dental condition was due to 
combat or in-service trauma, nor was he a prisoner of war.  
Further, missing teeth are compensable for rating purposes 
under DC 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, DC 9913.

The evidence of record does not show that the veteran's loss 
of teeth is the result of loss of substance of body of 
maxilla or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  Since 
he is not claiming loss of masticatory surface, this 
regulation is not applicable to the current claim.

Next, the evidence of record indicates that the veteran's 
dental disorders include missing teeth.  However, the 
evidence does not show that any of the missing teeth are 
irreplaceable; therefore, service- connection is not 
warranted under the provisions of 38 C.F.R. § 3.381.

Moreover, VA's General Counsel has held that dental treatment 
of teeth, even extractions with excessive bleeding, during 
service does not constitute dental trauma.  See VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  Therefore, even though the 
veteran underwent dental work during service, including the 
extraction of multiple teeth and the insertion of a bridge, 
it does not support a finding of service connection for 
dental trauma.

Next, the Board has considered whether the veteran's claim as 
to the teeth extractions may be service-connected solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment under the provisions of 38 
C.F.R. § 17.161.  See 38 C.F.R. § 3.381.

Specifically, outpatient dental treatment may be authorized 
by the Chief, Dental Service, for beneficiaries defined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93. To be eligible for 
treatment in a VA outpatient dental clinic, the veteran must 
satisfy the criteria of at least one of the various 
categories of eligibility (Classes I, II, II(a), II(b), 
II(c), IIR, III, IV, V, or VI) discussed at 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

Among other things, Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
Class II pertains to those who have a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time correction of the dental problem.

Class II (a) entitles the veteran to receive treatment in a 
VA outpatient dental clinic for "service trauma" sustained 
during active duty, and Class IIR permits dental treatment 
for noncompensable dental conditions when the veteran was 
denied replacement of missing teeth during active duty if the 
claim was made before April 1984.

In the present case, the veteran fails to meet the criteria 
required for Class I eligibility.  Even if his service 
medical records showed additional missing teeth as a result 
of trauma (which it does not), there is no evidence of record 
establishing that his missing teeth are irreplaceable, that 
he sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.

Further, there is no evidence of record showing that the 
veteran has a loss in whole or in part of a bone structure in 
the mouth due to in-service trauma or that he is unable to 
wear a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.  
Therefore, the Board finds that the preponderance of the 
evidence is against granting entitlement to Class I VA 
outpatient treatment for the veteran's claimed missing teeth.

With respect to the question of whether she may be entitled 
to Class II VA outpatient treatment for the one-time 
correction of the service-connected noncompensable condition, 
the Board notes that the veteran did not file his claim 
within one year of her separation from service.  In fact, the 
record shows that he did not file his claim for a dental 
disorder until 2003, approximately 23 years after his 
discharge from service.  Thus, the Board finds that he is 
ineligible to receive Class II dental treatment for any of 
her claimed missing teeth.  See 38 C.F.R. § 17.161(b).

Because the veteran's missing teeth were not lost as a result 
of an in-service trauma, eligible for Class II(a) VA 
treatment on that basis is not warranted.  Moreover, as noted 
above, merely having had dental extractions during service is 
not tantamount to dental trauma, because treatment of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  Thus, the Board finds that the preponderance of the 
evidence is also against granting entitlement to Class II(a) 
VA outpatient treatment for the veteran's claimed missing 
teeth.

Furthermore, the record reflects that the veteran was not 
detained or interned as a prisoner of war; thus, he is not 
entitled to receive Class II(b) VA outpatient dental 
treatment for any of his teeth on that basis.  See 38 C.F.R. 
§ 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

The Board has also considered the veteran's statements in 
support of his claim; however, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of his dental disorder, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

Considering the record in light of the above-noted criteria, 
the Board finds that the evidence does not support the claim 
of entitlement to outpatient dental services and the claim is 
denied.

III.  Disability Evaluations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4. Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155 (West 2002).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In an April 2005 rating decision, the RO granted service 
connection for depressive disorder, assigning a 30 percent 
evaluation.  Depressive disorder is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9434.  
38 C.F.R. § 4.130 (2006).  A 30 percent rating is warranted 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
Part 4, including § 4.130 and Code 9440 (2006).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

In his testimony before the undersigned Judge, the veteran 
complained of having panic attacks on a daily basis, 
depression, and short term memory loss.  He indicated that he 
lost his business because of depression and now occasionally 
works on race cars for friends.  He has no relationship with 
his five children from his first marriage, which lasted 35 
years.  He is currently married to his second wife.  The 
veteran testified that he participates in a panic disorder 
study and sees a psychiatrist for individual sessions every 
three months.  

The pertinent medical evidence of record consists of VA 
treatment reports and a VA examination report dated in March 
2005.  VA treatment reports dated in October 2003, December 
2004, and February 2005 demonstrates that the veteran's  
depressive disorder is manifested by nightmares, daily panic 
attacks, disturbances in motivation and mood, anxiety, and 
depression.  The February 2005 VA psychiatric evaluation also 
noted marginal insight and only fair judgment at best.  A 
June 2006 progress note indicated that the veteran had severe 
depression and severe anxiety on evaluation.  A June 2006 VA 
research note indicated that the veteran is participating in 
a research study for panic control treatment.      

A VA examination report dated in March 2005 indicated that 
the veteran reported having no energy and difficulty 
focusing.  He also did not enjoy racing cars and going to 
races any more.  He had felt hopeless and helpless for about 
the past year and a half because his health deteriorated.  
The March 2005 VA physician also found that the veteran 
exhibited symptoms of depression and daily panic attacks.    

In addition to symptoms of daily panic attacks, disturbances 
of motivation and mood, and severe depression and anxiety, 
the evidence demonstrates that the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has no relationship with his 
children and has great bitterness towards his ex-wife.  He 
also has no relationship with his sister and one of his 
brothers.  Moreover, the veteran's current wife testified 
that his daughter refused to write a letter to VA on behalf 
of her father in support of his claims.  

Based upon the above, the Board finds that the veteran meets 
the 50 percent criteria for depressive disorder.  38 C.F.R. 
§ 4.130, DC 9434 (2006)

While the Board finds that a 50 percent evaluation is 
warranted, the preponderance of the evidence is against 
entitlement to a 70 percent schedular rating.  The evidence 
does not show obsessive rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant;, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  The record shows daily 
panic attacks; however the medical evidence indicates that 
the veteran takes medication to control these attacks.  
Moreover, there is no evidence that his panic attacks affect 
his ability to function independently.  The clinical records 
and the VA examination primarily show that he was alert and 
oriented, with organized or cogent thought processes.  There 
is no evidence of delusions or feeling of unreality.  VA 
progress reports as recent as March 2006 and June 2006 
indicate no visual hallucinations or delusions, logical and 
goal-directed thought processes, normal sensorium evaluation, 
and judgment and insight are intact. 

The March 2005 VA physician noted a history of impaired 
impulse control; however, it is the only symptom exhibited 
under the 70 percent criteria and there is no evidence of 
impaired impulse control exhibited during the claims period.  
Furthermore, while the veteran does report occasional suicide 
ideas to the March 2005 VA physician, there is no evidence of 
any intent to harm himself or others during the claims 
period.  

Despite having difficulties, the veteran does exhibit the 
ability to establish and maintain effective relationships as 
evident by the fact that he remains married to his second 
wife, reporting to the March 2005 VA physician that the 
relationship is going great.  He is also close to his oldest 
brother.  The veteran also works on cars at his shop.  
According to the March 2005 VA examination report, the 
veteran works at the shop from 9 AM and leaves for home about 
5 PM.  He also maintains a relationship with his grandson, 
working with him at his shop.  The GAF scores assigned by the 
physicians during the claims period range from 45 to 60, 
exhibiting mild-moderate to serious symptoms with some 
impairment in reality testing or communication, which is 
overall consistent a 50 percent evaluation. The veteran was 
not assigned a GAF score indicative of symptoms under the 70 
percent criteria such as gross behavior, considerable 
influence by delusions, or hallucination or serious 
impairment in communication or judgment.  

Based upon the above, the Board concludes that the veteran's 
depressive disorder does not meet the criteria for a 70 
percent schedular evaluation.  38 C.F.R. § 4.130, DC 9436 
(2006).

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected depressive disorder 
on appeal.  In that regard, the Board does not find that 
record reflects that the veteran's disability on appeal have 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation), 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  No periods of hospitalization 
due to his depressive disorder are noted in the record, or 
otherwise claimed by the veteran.  He has not submitted 
documentation that it provides a marked employment handicap 
based upon his depressive disorder beyond that contemplated 
in the currently assigned evaluation.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for shin splints is denied. 

Entitlement to service connection for injury to legs is 
denied. 

Entitlement to service connection for a dental disorder for 
the purpose of obtaining outpatient dental treatment is 
denied.

Entitlement to a schedular evaluation of 50 percent, but no 
more, for depressive disorder is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

The veteran is asserting that his thoracic spine vertebra 
fracture is due to an injury in service.   Service medical 
records show that was in a motor vehicle accident in June 
1965.  Clinical records note subjective complaint of pain in 
the lumbar area and up into the spinal column.  A June 1976 
clinical note showed complaints of severe lower back pain for 
two months.  

The veteran was also involved in a motor vehicle accident in 
1992.  A private medical record dated in April 1994 indicated 
that the veteran sustained an injury affecting his 
lumbosacral spine and lower thoracic spine in 1992.  Current 
medical evidence, including VA examination report dated in 
March 2005, indicated that the veteran has a T12 compression 
fracture.  

The only etiological opinion of record is the March 2005 VA 
examination report.  The physician indicated that the 
veteran's T12 compression fracture was work-related.  It 
appears that the March 2005 VA physician based his opinion on 
the finding of a T12 compression fracture after his injury in 
1992.  However, medical evidence received subsequent to the 
March 2005 VA examination suggested that the T12 compression 
fracture occurred prior to 1992.  Specifically, private 
medical records from Kirksville Osteopathic Medical Center 
dated in October 1992 indicated that the T12 compression 
fracture was old and not new.  This evidence was not 
available for the March 2005 VA physician to review at the 
time of that examination.  

Based upon the above, the Board requires either an addendum 
opinion from the same physician who provided the March 2005 
VA opinion or another VA etiological opinion based on all the 
records in evidence before adjudication on the merits.  38 
C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to return the 
case the physician 
who provided the March 2005 VA examination 
opinion and request that such physician 
provide an opinion based upon a review of 
the record, including the new medical 
evidence from Kirksville Osteopathic 
Medical Center dated in 1992.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner should note that the veteran's 
complete claims file was reviewed.

Based upon a review of the claims folder, 
the March 2005 physician is asked to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
the veteran's T12 compression fracture is 
related to service.  A detailed rationale 
for the determination is requested.  

If the March 2005 VA examiner is no longer 
available, arrange a VA etiological review 
to determine the nature, extent, and 
etiology of the veteran's T12 compression 
fracture. The veteran's claims folder 
should be made available to the examiner, 
and the examiner should note that the 
veteran's complete claims file was 
reviewed. 

Based upon a review of the claims folder, 
the physician is asked to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's T12 compression fracture is 
related to service.  A detailed rationale 
for the determination is requested

2. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should review the 
new evidence and re- adjudicate the claims 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


